Citation Nr: 0305081	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  00-12 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) with depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman

INTRODUCTION

The veteran served on active duty from September 1987 to July 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Philadelphia, Pennsylvania, which granted service 
connection for PTSD and rated this disorder as 30 percent 
disabling, effective April 10, 1998..

A hearing was held before the undersigned Member of the Board 
sitting in Philadelphia, Pennsylvania, in July 2001.  A 
transcript of this hearing testimony has been associated with 
the claims file.

The case was previously before the Board in December 2001, 
when it was remanded for further development.  The requested 
development having been accomplished, the case is again 
before the Board for appellate adjudication.

The Board notes that the veteran's claim of entitlement to 
service connection for depression, previously before the 
Board, was granted by the RO in October 2002.  Additionally, 
by this rating decision, the RO increased the rating for the 
veteran's PTSD with depression to 50 percent, effective April 
10, 1998.  Although the RO continued to deny the veteran's 
claims of entitlement to service connection for a skin rash 
and headaches, the veteran indicated in an Appeal Status 
Election form in November 2002 that he was satisfied with 
respect to these issues.  As such, these claims are no longer 
before the Board.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.

2.  The veteran's PTSD with depression has been principally 
manifested by complaints of difficulty sleeping, nightmares, 
flashbacks, feeling irritable, survivor guilt, depression, 
difficulty concentrating, and a poor memory.

3.  The veteran's PTSD with depression is not shown to be 
productive of impairment which would result from such 
symptoms as obsessional rituals, illogical, obscure, or 
irrelevant speech, near continuous panic attacks, inability 
to function independently, disorientation, or neglect of 
personal hygiene.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD with depression have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.126, 
4.130, Diagnostic Code (DC) 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).

VA's duties have been fulfilled to the extent possible.  VA 
must notify the veteran of evidence and information necessary 
to substantiate his claim and inform him whether he or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In this regard, the veteran was notified of the 
information necessary to substantiate his claim and whether 
he or VA bears the burden of producing or obtaining that 
evidence or information by means of the discussions in the 
November 1999 and October 2002 rating decision; the June 2000 
statement of the case; the December 2002 supplemental 
statement of the case; the July 2001 Board remand, and 
January 2002 letter from the RO.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d)).  Here, the RO obtained the veteran's available private 
and VA medical records.  Further, the veteran has been 
afforded several VA examinations to address the nature and 
severity of his PTSD.  As such, the VA's duties under the 
VCAA have been satisfied.

Legal Criteria.  Disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate rating can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2001).

Moreover, the Board notes that the applicable rating criteria 
for mental disorders, 38 C.F.R. § 4.125 et seq., was amended 
effective November 7, 1996.  See 61 Fed. Reg. 52,695 (Oct. 8, 
1996) (codified at 38 C.F.R. § 4.125 (2001)).  Because the 
veteran filed his claim for PTSD after this date, only the 
new regulations are applicable in this situation.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Pursuant to the provisions of 38 C.F.R. § 4.130, Diagnostic 
Code 9411, a 50 percent evaluation will be assigned for PTSD 
which produces occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411.

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") addressed the issue of the criteria for rating 
disability due to PTSD.  The Court noted the phrase "such 
symptoms as" by definition means "for example" or like or 
similar to."  See WEBSTER'S NEW WORLD DICTIONARY (3rd. 
coll.ed 1988) 1337.  The use of the term "such as " 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Accordingly, any suggestion that the Board was required, in 
complying with regulation, to find the presence of all, most, 
or even some, of the enumerated symptoms is unsupported by 
reading of the plain language of the regulation.  The Court 
stated that if the evidence demonstrates that a claimant 
suffers symptoms or effects that cause occupational or social 
impairment equivalent to what would be caused by symptoms 
listed in the diagnostic code, the appropriate, equivalent 
rating will assigned.  The Court concluded that "the rating 
specialist is to consider all symptoms of a claimant's 
[service-connected mental] condition that affect the level of 
occupational or social impairment."  Id. at 443.

Factual Background.  In March 1977, the veteran filed a claim 
for compensation for several disabilities, including 
"moodiness" and "sleeplessness."  He was afforded a VA 
mental disorders examination in April 1997, at which time he 
reported having worked for the U. S. Post Office for three 
years.  The veteran denied receiving any current psychiatric 
treatment.  His subjective complaints included severe 
headaches and difficulty sleeping.  He reported feeling 
irritable and "walking away" when provoked.  The veteran 
felt depressed and wanted to be alone.  He was easily 
distracted and could not concentrate.  The veteran stated 
that his friend Mike was killed accidentally during the Gulf 
War, when a grenade exploded in his hand.  The veteran 
reported thinking about this tragedy "too much" over the 
previous six months and feeling depressed because of it.

In the opinion of the examiner, the veteran gave relevant 
answers and was coherent.  The veteran denied any 
hallucinations, and no persecutions were elicited.  His 
affect was depressed, but he was oriented and his memory was 
generally intact.  Insight and judgment were described as 
"fair."  Diagnosis was of depressive disorder, not 
otherwise specified.  A GAF (global assessment of 
functioning) score of 60 was assigned.

An undated lay statement submitted by the veteran's wife 
indicates that the veteran was having difficulty sleeping.  
She reported that he could only sleep for four hours at a 
time, and suffered from frequent nightmares, which included 
"talking and shouting in his sleep, thrashing around" and 
sometimes becoming violent.  The veteran's wife also stated 
that he had difficulty remembering anything, and had to be 
taught things "over and over."  She described the veteran's 
mood swings as "a big problem."  She stated, "The littlest 
thing could set him off for hours."

An April 1998 outpatient note from the Philadelphia VAMC 
reflects that the veteran complained of depression, 
nightmares, flashbacks, memory loss, mood swings, insomnia, 
and fatigue.  An informal evaluation concluded that the 
veteran suffered from PTSD.  Another April 1998 outpatient 
note reflected that the veteran was awake, alert, oriented 
times three, with normal speech.  His immediate recall was 
3/3, his recent recall was 3/3, and his remote recall was 
"fair."  Relevant impression was of subjective memory loss, 
probably "pseudo dementia" secondary to poor concentration 
with depression and stress.

A statement from A. S. Jackson, Ph.D., received in January 
1999, indicates that since the veteran returned home from 
service, he had had flashbacks and nightmares.  He recalled 
his friend's death three or four times per week, likening the 
memory to a "video."  Dr. Jackson commented that, "It 
appears that for this veteran, at least, the price of honor 
is horror."  The veteran suffered from intermittent war-
related nightmares, approximately two to three times per 
week.  He awakened "scared," and his inability to sleep 
interfered with his ability to perform his job.  The veteran 
reported that he had been suspended recently from the post 
office for frequent lateness.  He avoided reminders of the 
military that once filled him with pride, and his alcohol 
intake had increased significantly since his return.  The 
veteran denied other drug use.

The veteran did not understand, and was deeply troubled by, 
his post-war behavior.  He reported that "temperamental-
wise, I am brutal."  The veteran's anger was frequently 
triggered by his son, whom he appeared to love dearly.  His 
wife described his outbursts as "unbearable."  The veteran 
expressed guilt at how he treated his family, but was unable 
to figure out what caused his behavior.  He experienced more 
and more time wanting to be alone, and thought of his friend 
Mike during those times.  He denied being hyper vigilant or 
experiencing exaggerated startle responses.  He admitted 
having difficulty concentrating and a poor memory.  Dr. 
Jackson diagnosed the veteran with PTSD with survivor guilt.  
She recommended individual therapy, couples therapy, and a 
psychopharmacology consultation.

The veteran reiterated many of these complaints at the time 
of a March 1999 VA PTSD examination.  He described his mood 
as "horrible" and stated that he had some suicidal 
ideation, with no plan or intent.  The veteran denied any 
homicidal ideation, plan or intent, or any psychotic 
symptoms, obsessions or compulsions.  The veteran reported 
that his wife and two sons were living with his in-laws.  The 
veteran reported that he drank six to nine beers, five days a 
week.  However, he did not believe he had any problems with 
dependency on alcohol.

On objective examination, the veteran was cooperative and 
engaging.  He was soft-spoken throughout the interview with 
no psychomotor agitation or retardation.  His affect was 
slightly dysphoric.  With respect to thought content, the 
veteran denied any suicidal or homicidal ideation, plan or 
intent.  He also denied any psychotic symptoms, compulsions 
or obsessions.  He denied any ideas of reference or flight of 
ideas, and his cognitive examination was grossly intact.  The 
examiner diagnosed the veteran with chronic and severe PTSD, 
rule out major depression and alcohol dependence.  The 
examiner noted that the veteran's psycho-social stressors 
were severe, with marital discord and estrangement, and the 
birth of a new son.  A GAF score of 37 was provided.

A VA outpatient note, also dated in March 1999, again 
reflects diagnoses of (1) severe PTSD, possibly alcohol 
dependent, (2) possible major depression, (3) possible 
alcohol dependence, and (4) stressors due to marital discord 
and estrangement and birth of a son.

At the time of a November 1999 evaluation by B. J. Bonner, 
M.Ed., it was noted that the veteran had no suicidal or 
homicidal intent, nor was he irritable or aggressive.  With 
respect to functional impairment, the veteran exhibited mild 
social isolation, mild work impairment, and moderate sleep 
disturbance.  At the time of the evaluation, the veteran 
appeared neat and well-groomed, and his speech was regular.  
He did appear depressed, constricted and anxious.  Although 
the veteran had no hallucinations, he had flashbacks, 
difficulty concentrating, hypersomnia, hyposomnia, and some 
short-term memory problems.  He was oriented in all three 
spheres.  Dr. Bonner described the scope of the veteran's 
substance abuse as mild.

Outpatient records from Dr. Bonner, dating from November 1999 
to April 2000, reflect, among other things, the veteran's 
feelings of guilt, flashbacks, and a desire to change the 
past.

The veteran underwent another VA mental examination in April 
2000, at which time he reported having worked for the Post 
Office for six years.  He indicated that he had been 
suspended twice lately.  The veteran complained of having 
difficulty sleeping, with nightmares almost every night.  He 
had frequent flashbacks and startled to sudden noise.  He had 
a bad temper which contributed to a separation from his wife.  
He "stayed to himself" and had no friends.  The veteran 
experienced feelings of guilt with respect to his friend Mike 
who died on active duty, only a short distance from where the 
veteran was standing.  He believed he could have done 
something to save his friend's life, and had thought of 
suicide.  The veteran had a poor memory and could not 
concentrate.  Objectively, the veteran gave relevant answers 
and was coherent.  No hallucinations or persecutions were 
elicited.  The veteran's affect was depressed, and he had 
feelings of guilt.  He was oriented, but was forgetful and 
absent-minded.  His insight and judgment were "fair."  The 
examiner concluded that the veteran was competent for VA 
purposes, and diagnosed him with PTSD, with a GAF score of 
45.

In July 2001 the veteran testified that he had missed about 3 
weeks of work so far during 2001 from his job at the Post 
Office where he was a mail processor.  He reported that he 
was moody, had a really bad temper, and that his marriage was 
in turmoil.

Outpatient records from Dr. Bonner, dating from November 1999 
to January 2002, reflect that the veteran was moving back in 
with his wife, and that he continued to maintain employment 
at the post office, although he disliked the post master.  
The records reflect the veteran's continued drinking and 
feelings of stress.  However, one note reflects that the 
veteran had begun accepting that he could not have prevented 
his friend's death.  Suicidal ideation, but no intent, was 
noted on at least one occasion.

Most recently, the veteran underwent a VA PTSD examination in 
July 2002, at which time he presented with symptoms of 
flashbacks, especially of his friend who was killed in the 
Persian Gulf; nightmares of policing dead Iraqi bodies; 
depression; feelings of irritation "all the time"; the 
desire to be alone; and memory problems.  The veteran 
reported that he had worked full time at the post office 
since 1998, although he had missed "much time" due to his 
PTSD.  He stated that he would be fired but for the fact that 
he is a disabled veteran.  In the opinion of the examiner, 
the veteran's missed time from work was due to (1) his PTSD, 
(2) his marital concerns, (3) his animosity towards his 
supervisor, and (4) his alcohol problem.  The veteran had 
been separated from his wife, but at the time of the 
examination, they were back together with their three young 
children.  When not working, the veteran stated that he spent 
time at home.  In the winter, he bowled or watched sports on 
television.  He stated that he and his wife socialized 
occasionally, but that he did not have any close friends, 
although he did have some "veteran acquaintances" at work.

In the opinion of the examiner, the veteran was appropriate 
in speech and manner, although he described himself as 
"irritable, cranky and depressed."  The veteran 
acknowledged long-standing and intermittent suicidal 
ideation, although he had never tried to hurt himself.  He 
was angry at his boss, although he denied any homicidal 
ideation.  He acknowledged hearing voices, which told him 
"things like he should leave work and go home, especially 
when he is having a bad day."  Sometimes, he heard his name 
called, or had conversations with his deceased friend.  The 
veteran was oriented times three, but with some missing 
awareness of current events.

The examiner diagnosed the veteran with PTSD with depression 
and anxiety, and assigned a GAF score of 40.  The examiner 
noted that the veteran had problems in his marriage and job, 
apart from his PTSD.  The examiner stated, "I cannot 
separate out or apportion how much is due to the marriage, 
the job, or the PTSD.  My inclination is to give him the 
benefit of the doubt that his problems began with the PTSD 
and have affected his life in general in his marriage and in 
his job."

Analysis.  After reviewing the evidence on file, the Board 
concludes that an evaluation in excess of 50 percent for the 
veteran's service-connected PTSD with depression is not in 
order.  First, none of the evidence of record reflects that 
the veteran's PTSD with depression is productive of 
impairment that would result from such symptoms as 
obsessional rituals, illogical, obscure or irrelevant speech, 
near-continuous panic attacks affecting the ability to 
function, impaired impulse control, disorientation, or 
neglect of personal hygiene.  The veteran has been described 
consistently on evaluation as oriented in all three spheres 
and having articulate speech. 

The Board notes that the veteran's GAF scores during the 
appellate period have ranged from 37 to 60.  The Diagnostic 
and Statistical Manual for Mental Disorders, 4th ed. (1994) 
provides that a GAF score represents the psychological, 
social and occupational functioning on a hypothetical 
continuum of mental health-illness.  The Board notes that a 
GAF of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF of 41-50 indicates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 31-40 indicates some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home and 
is failing at school).  American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) (Fourth Edition).  The Board concludes that a 50 percent 
evaluation is consistent with the GAF scores assigned by 
examiners, which vary from 37 to 60 during the period of this 
appeal but are predominately in the 45 to 50 range.  However, 
the Board notes that a GAF score reflects merely an 
examiner's opinion of functioning levels and in essence 
represents an examiner's characterization of the level of 
disability that by regulation is not, alone, determinative of 
the appropriate disability rating.  See also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).

Although the veteran reports feelings of anger, stress, 
difficulty sleeping, and depression, he related that he had 
some acquaintances at work and socialized occasionally with 
his wife.  While he has at times lived apart from his wife 
and three children, he has apparently been able to maintain a 
relationship with his family.  In November 1999, Dr. Bonner 
described the veteran's social isolation and work impairment 
as being only "mild."  Despite the fact that the veteran 
has missed time at work, he has remained steadily employed at 
the Post Office throughout the pendency of the appeal.  For 
those reasons, the Board finds that the clinical evidence of 
record does not support an evaluation in excess of 50 percent 
for PTSD with depression.

A 70 percent evaluation for PTSD with depression requires 
symptoms which would be productive of impairment equivalent 
to impairment resulting from such symptoms as suicidal 
ideation, obsessional rituals which interfered with routine 
activities, illogical, obscure, or irrelevant speech, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene, and an inability to 
establish and maintain effective relationships.  Although the 
record clearly demonstrates that the veteran experiences 
occupational and social impairment due to such symptoms as 
nightmares, depression, anxiety, and stress, etc., with 
deficiencies in several areas, the impairment does not rise 
to the level of a 70 percent psychiatric disability.  While 
the PTSD causes deficiencies in work, family relations, 
judgment, thinking, and mood, the Board is of the opinion 
that the extent of the impairment, i.e., the veteran's 
disability picture, does not more nearly approximate the 
criteria required for a 70 percent rating.  38 C.F.R. §§ 4.7, 
4.130 (providing for 70 percent rating where claimant 
exhibits "occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood").

Finally, a 100 percent evaluation is not warranted since the 
veteran is working full time and no symptoms have been 
reported which would be equivalent to symptoms such as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The Board concludes that the record reflects that the 
veteran's PTSD with depression has remained essentially the 
same since the time of his application for compensation until 
the present.  Thus, staged ratings are not warranted in this 
case.  Fenderson, 12 Vet. App. 119.

The Board has considered the veteran's written statements 
that his PTSD is worse than currently evaluated.  His 
statements are probative of symptomatology.  However, as 
noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.
 The Board has also considered whether referral for an 
increased evaluation on an extra-schedular basis is 
warranted.  In exceptional cases where evaluations provided 
by the Rating Schedule are found to be inadequate, an extra-
schedular evaluation may be assigned which is commensurate 
with the veteran's average earning capacity impairment due to 
the service-connected disability.  38 C.F.R. § 3.321(b).

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  Floyd v. Brown, 
9 Vet. App. 88 (1996).

However, this does not preclude the Board from concluding, on 
its own, that a claim does not meet the criteria for 
submission pursuant to the regulation.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); VAOPGCPREC 6-96.  The Court has also 
held that the Board must only address referral under 
§ 3.321(b)(1) when exceptional or unusual circumstances are 
present.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board is of the opinion that the veteran has not 
submitted evidence indicating that his PTSD with depression 
affects his employability in ways not contemplated by the 
Rating Schedule, in which the percentage ratings represent 
the average impairment in earning capacity.  38 C.F.R. § 4.1.  
In essence, the Board finds that the veteran has not 
presented a disability picture so unusual or exceptional as 
to render impractical the application of the regular 
schedular standards.  The record shows that he has in fact 
been able to maintain employment at the Post Office.

The Board also notes that the evidence does not indicate that 
his PTSD with depression has resulted in frequent 
hospitalizations or inpatient care.  Therefore, referral in 
this instance is not warranted because the evidence does not 
indicate that the service-connected PTSD with depression has 
markedly interfered with employment, or required frequent 
inpatient care so as to render impractical the application of 
regular schedular standards.


ORDER

A rating in excess of 50 percent for PTSD with depression is 
denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

